—Order, Supreme Court, New York County (Barbara Kapnick, J.), entered April 16, 1997, which denied defendant Carey’s motion for a change of venue from New York County to Orleans County, unanimously affirmed, without costs.
The court properly exercised its discretion in denying defendant’s motion to change venue from New York to Orleans County in light of the fact that the plaintiff and one of the defendants reside in New York County and, furthermore, that the majority of the non-party witnesses, including two eyewitnesses and several physicians who treated plaintiff in New York County and who reside in or near that county, would be inconvenienced by having to travel to a distant county (Schneeweiss v Pelkey, 138 AD2d 271).
We have considered appellant’s remaining arguments and find them to be without merit. Concur—Murphy, P. J., Milonas, Wallach, Rubin and Mazzarelli, JJ.